DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Action
Receipt of Remarks filed on 02/08/2021 is acknowledged. Claims 1-8, 11, 14-28 are pending in this application.  Claims 9-10 and 12-13 have been cancelled.  New claims 27-28 are added.

Status of Claims
Claims 1-8, 11 and 14-28 are presented for examination on the merits for patentability.  The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Upon further consideration, the Examiner has new ground(s) of rejection present in this Office Action.  Accordingly, this action is made Non-FINAL.



New Grounds of Claim Rejection

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
 (b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 27-28 recite a phrase (CIPAC method MT 46 Accelerated Storage Tests by Heating or APVMA, December 2005) in the bracket, which is indefinite because it is unclear whether the recitation in the bracket is necessarily part of the claim scope or they are merely a description of how the dispersion property is measured and is not part of the clam limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
(1)	Claims 1-8, 11, 14-20 and 24-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over MOORE, W. P. (U. S. Patent No. 6,120,574 A) in view of BINDER et al. (U. S. PG-Pub. No. 2007/0131010A1), and further in view of XUE et al. (U. S. Patent No. 6,756,437 B1) and SALUTSKY et al. (U. S. Patent No. 3,285,731).


Applicants Claim
Applicants claim a method for fertilizing a plant comprising providing a dispersion comprising of a zinc phosphate, i.e. potassium zinc orthophosphate or ammonium zinc orthophosphate, and delivering the dispersion to the plant.
Applicants also claim a method of preparing a zinc phosphate dispersion comprising reacting zinc oxide with phosphate salt, i.e. potassium zinc orthophosphate or ammonium zinc orthophosphate in an aqueous medium.
** Noted that the “zinc phosphate” recited in claim 1 is also known as “zinc orthophosphate” in the relevant art, and therefore these two names are used interchangeably in the following rejection.
Determination of the scope and content of the prior art
(MPEP 2141.01)
For claims 1, 3 and 8, MOORE teaches a fertilizer composition, which comprises particles of plant nutrient compounds in water, wherein the particles plant nutrient compound can be zinc ammonium phosphate (see: col. 1, line 4-12; col. 2, line 23-26 & 55-57; and col. 3, line 22-28).
As such, it reads on the “aqueous dispersion of a solid zinc phosphate particles suspend in water” as claimed because “particles” are solid form; and MOORE’s teaching also reads on the claimed “providing” step because “particles form of zinc ammonium phosphate suspended in water” is provided by MOORE.
MOORE teaches that the composition can further include plant micronutrients for plant growth (see: col. 3, line 34-40).
MOORE teaches more than 80% of the particles exhibit diameters, i.e. 0.5 mm (see: col. 4, line 27-28).

ned, it reackageinga barrier" against contamination from moisture prior to packageing555555555555555555555555555555Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	MOORE teaches a fertilizer composition comprising providing an aqueous dispersion of particles of zinc phosphate (e.g. zinc ammonium phosphate) suspended in water, wherein more than 80% of the particles exhibit diameters, i.e. 0.5 mm.  However, MOORE: (1) does not teach the step of delivering the aqueous dispersion to the plant, e.g. spraying or foliar application, as recited in claims 1 and 4-6; and (2) does not teach the particles size of zinc phosphate is smaller than 0.5 mm, i.e. particles size are less than 1 µm, as recited in claims 1 and 24; and (3) does not teach the alternative of zinc claims 7, 16 and 18.  The deficiencies are taught by BINDER, XUE and SALUTSKY.
The reference BINDER teaches a method for promoting crop production by applying a fertilizer composition to a plant or a soil (see: [0014 & 0016]), wherein the fertilizer can be provided as an “aqueous heterogeneous suspension” and can be applied by spraying or dispersed onto the soil or plant, or the fertilizer composition can be sprayed by foliar application onto the plant (see: [0049 & 0086]).
As such, the “spraying”, “dispersing” and “foliar application” taught by BINDER reads on the “delivering step including spraying or drenching the surrounding soil or foliar application”, as recited in instant claims 1 and 4-6.
	The other reference XUE teaches a process for preparing a dispersion of particles comprised of finely divided inorganic solids (see: col. 1, line 5-7).
XUE teaches that the finely divided inorganic solids suitable for forming stable aqueous dispersion can be zinc orthophosphate (e.g. zinc ammonium phosphate) (see: col. 5, line 11-12 & 63), wherein said inorganic solid is dispersed in water (see: col. 4, line 13-15; col. 5, line 3-4; and col. 24, reference claims 1 and 4).  Noted that the “zinc phosphate” recited in instant claim 1 is also known as “zinc orthophosphate” and, thus, it reads on the “zinc phosphate or phosphate salt is ammonium zinc phosphate particles”, as recited in instant claims 1, 11, 15 and 17.
XUE teaches that the inorganic solid in dispersed form, where more than 90 % by weight of the dispersed solid particles have a weight-average diameter generally ≤ 1000 nm (or as ≤ 1 µm), or often ≤ 400 nm (or as ≤ 0.4 µm (see col. 13, line 51-53; col. 25, 
XUE teaches that the stable dispersion comprising the finely divided inorganic solid particles are prepared by dispersing the finely divided inorganic solids into the aqueous medium containing appropriate auxiliaries (e.g. dispersants), wherein the finely divided inorganic solid particles are zinc oxide and zinc ammonium phosphate (see: col. 5, line 11-12 & 63; and col. 6, line 31-36).  This reads on the step of “preparing an aqueous dispersion of zinc oxide by dispersing zinc oxide in water and a dispersant” as recited in instant claims 11 and 25.
XUE teaches that a suitable parameter for influencing or adjusting the electrophoretic mobility of dispersed solid particles to a certain extent is the pH of the aqueous reaction medium, wherein the suitable pH range is generally from 1 to 12, frequently from 1.5 to 11, i.e. pH of 10 (see: col. 10, line 1-5).  As such, XUE provides a suggestion for “adjusting the pH of the dispersion of zinc oxide to greater than 9”, as recited in instant claims 11, 19 and 24.
With respect to the ratio of the phosphate to zinc, MOORE teaches the micronutrients, i.e. zinc, can be present in an amount, i.e. 10 % by weight (see reference claim 12 of MOORE), and the reference BINDER teaches the amount of phosphorus in the form as phosphate can be used in an amount of 2-20 % by weight (see: [0081] of BINDER).  As such, if the phosphate is used at 20 % by weight and the zinc is used at 10 % by weight, it will give a ratio of 2:1, which reads on the ratio, i.e. at least 1.4:1 as recited in instant claim 11, and is close to the ratio of at least 2.4:1 as recited in instant claim 14.

With respect to the process of how the solid zinc phosphate particles suspended in water are prepared recited in instant claim 26, the instant claim 26 is dependent from instant claim 1, which is drawn to a method of fertilizing a plant by providing an aqueous dispersion to a plant, not a process of preparing an aqueous dispersion, as such, the determination of patentability is based on the product itself and the patentability of a product does not depend on its method of production. If the “product” in the product-by-process is the same as or obvious from a product of the prior art (e.g. particles of zinc ammonium phosphate dispersed in water taught by MOORE), the claim is unpatentable even though the prior art product was made by a different process.
The other reference SALUTSKY teaches a phosphate-containing fertilizer composition, in the form as solid, comprising a blend of magnesium ammonium phosphate and magnesium potassium phosphate as plant nutrients (see: col. 3, line 26-30).
SALUTSKY also teaches that it is desirable to include additional compounds containing trace elements, i.e. zinc potassium phosphate or zinc ammonium phosphate, as fertilizer to provide additional nutrients to growing plants (see: col. 1, line 13-19; col. 3, line 26-30, 41-46 & 50; col. 5, line 61-69; col. 6, line 13-21; and col. 10: reference claim 2).

In addition, the “blend of magnesium ammonium phosphate and magnesium potassium phosphate” taught by SALUTSKY also reads on the “further plant nutrition compound” of instant claim 20.

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to apply the plant nutrient or fertilizer to plant or soil where plants/crops are grown, i.e. by spraying or foliar application to the plant or onto soil, because BINDER teaches that fertilizer composition is useful for promoting plant/crops production and plant growth, and they can be applied to a plant in the form as aqueous suspension to provide said beneficial effects to the plant.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to modify the zinc phosphate particles size (i.e. zinc ammonium phosphate) from millimeter particles size, as taught by MOORE, to fine particle size, i.e. particles size of less than 1 µm, as taught by XUE, because XUE teaches that the fine inorganic solid particles, e.g. zinc ammonium phosphate, are finely distributed and dispersed in the aqueous, and the resulting aqueous dispersion is stable.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to substitute the ammonium zinc phosphate taught by Moore and XUE with another equivalent fertilizer, i.e. potassium zinc phosphate as fertilizer taught 
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


(2)	Claims 1-8, 11, 14-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over MOORE, W. P. (U. S. Patent No. 6,120,574 A) in view of BINDER et al. (U. S. PG-Pub. No. 2007/0131010A1), XUE et al. (U. S. Patent No. 6,756,437 B1) and SALUTSKY et al. (U. S. Patent No. 3,285,731) as applied to claims 1-8, 11, 14-20 and 24-26, and further in view of WELLS et al. (U. S. PG-Pub. No. 2009/0229331 A1) and LEGAL et al. (U.S. Patent No. 3,433,617).

Applicants Claim
Applicants claim a method for fertilizing a plant comprising providing an aqueous dispersion of solid zinc phosphate particles suspended in water, i.e. potassium zinc phosphate or ammonium zinc phosphate; and wherein the aqueous dispersion includes dissolved solids comprising water-soluble orthophosphate, wherein the total solid content 

Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of MOORE, BINDER, XUE and SALUTSKY have been set forth above.

ned, it reackageinga barrier" against contamination from moisture prior to packageing111111111111111111111111111111111111111111111111111111111111Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
SALUTSKY teaches the phosphate-containing fertilizer composition, in the form as solid, comprising a blend of magnesium ammonium phosphate and magnesium potassium phosphate as plant nutrients, which can be present in an amount of 1 to 99 % by weight (see: col. 3, line 26-30).
SALUTSKY also teaches the additional fertilizers, i.e. zinc potassium phosphate and/or zinc ammonium phosphate, are desirable and can be included to provide additional nutrients to growing plants, and they can be present in an amount up to 10 % by weight (see: col. 1, line 13-19; col. 3, line 26-30, 41-46 & 50; col. 5, line 61-69; col. 6, line 13-21; and col. 10: reference claim 2).
As such, the “solid” zinc ammonium phosphate and zinc potassium phosphate can be in an amount of, i.e. 10 % by weight, and the “solid” blend of magnesium ammonium phosphate and magnesium potassium phosphate can be used in the range of 1-99 % by weight, which would include the amount of 15 % by weight.  Therefore, the total amount of the above solid plant nutrient/fertilizer mixtures, as suggested by SALUTSKY, can be claim 23.
However, the references MOORE, BINDER, XUE and SALUTSKY combined do not teach the dissolved solids comprising water-soluble orthophosphate, wherein the total solid content of the dispersion is between 60% to 75% w/w, as recited in instant claims 21-22; and the references also do not teach the shelf life of the dispersion, as recited in instant claims 27-28.  The deficiencies are taught by the references WELLS et al. and LEGAL et al.
	WELLS teaches a water-soluble plant fertilizer suspension/dispersion for plant growth, comprising: (i) water; and (ii) one or more water-soluble mineral salts nutrient, i.e. nitrogen, phosphorous, potassium, or zinc (see: page 11, reference claims 1 & 6), and potassium phosphate and/or ammonium phosphate in an amount, i.e. 35 % by weight of the suspension/dispersion  (see: [0010], line 1-4; [0023]; [0027 & 0028]; and page 11, reference claim 20, line 1-3 & 9-11).
	As such, the “water-soluble potassium and/or ammonium phosphate” reads on the same “dissolved solids include water-soluble orthophosphates” of instant claim 21.
Also, the “water-soluble” phosphate salts (i.e. 35 % by weight) taught by WELLS and the total “solid” phosphates fertilizer mixtures (i.e. 25 % by weight) taught by SALUTSKY together gives the total of 60% by weight of phosphate salts.  Therefore, it reads on the similar amount of the “total solids content in the aqueous dispersion” as recited in instant claim 22.
shelf-life period of time, e.g. one year (see: [0009], line 10-15), which reads on the shelf life of the present dispersion, i.e. 12 months (equal one year), as recited in instant claims 27-28.
The additional reference LEGAL teaches a slurry fertilizer comprising phosphorus and other agriculturally beneficial materials (e.g. trace elements, i.e. zinc; see col. 3, line 19-22), wherein the fertilizer is a “liquid suspension” in which solid phase is preponderant over the liquid phase and contains nutrient salts in finely divided solid form and in solution form (see: col. 1, line 45-58; and col. 2, line 38-40).
LEGAL teaches that the trace element (e.g. zinc) is present in the slurry in both “readily soluble” and “difficultly soluble forms”, e.g. both as the simple soluble metal salt and as the less soluble metal ammonium phosphate, and this is important in the application of zinc to corn wherein both immediate and long term availability is required, as some of the readily ionized trace element will be tied up as a metal ammonium phosphate, which has low solubility, the trace element slurries have some buffering action against toxicity when the trace element is applied in excessive amounts (see: col. 10, line 43-57).
LEGAL also teaches that the trace elements and the nutrients (e.g. nitrogen, phosphorus and potassium) appear to have a synergistic type of relationship that is enhanced when they are present in the same unit volume of soil so that they are initially physically present together (see: col. 10, line 38-42).

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)

The combination is prima facie obvious because WELLS teaches the “aqueous” fertilizer composition can provide a complete, nutritionally balanced, readily available water-soluble plant nutrients (i.e. zinc in the form as Zn-EDTA salt, potassium phosphate and ammonium phosphate) for “rapid” nutrient uptake by the plants; SALUTSKY teaches a “solid” fertilizer composition, comprising one or more trace elements as plant nutrients (i.e. zinc in the form of solid zinc ammonium phosphate and/or zinc potassium phosphate) for “controlled release” of the plant nutrients required for plant growth, and the combination of WELLS and SALUTSKY is motivated by the reference LEGAL, which suggests trace elements (e.g. zinc) be present in the slurry fertilizer in both “readily soluble metal salt form” and “difficultly or less soluble metal ammonium phosphate”, as the readily soluble metal salt is used for immediate supply of trace element to plants and the less soluble metal ammonium phosphate can be used for long-term availability/supply of trace element to plants.
Moreover, it would have been obvious to a person of ordinary skilled in the art at the time the invention was made to include one or more additional solid fertilizer, i.e. zinc ammonium phosphate and/or zinc potassium phosphate, or to substitute the zinc ammonium phosphate with another equivalent zinc source, i.e. zinc potassium phosphate, because SALUTSKY teaches that the zinc ammonium phosphate and zinc 
With respect to the amount of suspended solids (i.e. 25 % by weight) and total solids contents including dissolved solids (e.g. 35 % by weight) and suspended solids (i.e. 25 % by weight) as claimed, the reference WELLS teaches the water-soluble plant nutrients, i.e. potassium phosphate and/or ammonium phosphate, can be used in an amount, i.e. 35 % by weight, for plant growth purposes, and the reference SALUTSKY teaches the “solid” plant nutrient/fertilizers, i.e. zinc ammonium phosphate and zinc potassium phosphate (in an amount of 10 % by weight) together with other solid plant fertilizers, i.e. a blend of magnesium ammonium phosphate and magnesium potassium phosphate (in an amount such as 15 % by weight).
As such, the adjustment of particular conventional working conditions (e.g. determining result effective amounts of the dissolved solids and suspended solids as plant nutrients) is routine optimization, which is within the skill of the ordinary artisan, with the ordinary skilled artisan recognizing that the effective amount or effective ratio of the water-soluble and water-insoluble (suspended solid) plant nutrients is the level where desirable plant growth can be achieved.
Therefore, from the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicants’ arguments filed on 02/08/2021 have been considered but are not persuasive.
Applicants argued that the reference Moore and Binder do not teach the dispersion of a zinc phosphate, and XUE combined does not remedy the deficiency of Moore and Binder (see Remarks: page 6-8).
The argument is not persuasive because the obviousness rejection(s) are based on the combined teaching of the references MOORE, BINDER, XUE and SALUTSKY in combination, or further in combination with WELLS and LEGAL, as set forth above.
Essentially, the reference MOORE teaches a fertilizer composition comprising dispersed (solid) particles zinc ammonium phosphate dispersed in water, wherein the particles of zinc ammonium phosphates serve as plant nutrient, where the reference BINDER is relied upon to teach that it is known in the relevant art that fertilizer composition is useful and desirable for plants growth, and method for applying a fertilizer composition in the form as “aqueous suspension” has been suggested by BINDER, where BINDER further teaches that the fertilizer can be applied by spraying or dispersed to plants or onto the soil, or it can be sprayed by foliar application onto the plant.  Therefore, the combination of MOORE and BINDER suggested a similar method as presently claimed for fertilizing a plant by applying aqueous suspension containing particles zinc ammonium phosphate to plants or to soil for growing plants.
Therefore, from the combined teaching of MOORE and BINDER, one ordinary skilled in the art would have recognized that the plant nutrient/fertilizer can be provided 
With respect to the reference XUE, which is relied upon to teach the motivation why one ordinary skilled in the art would reduce the particles of the phosphate salts fertilizer taught by MOORE to smaller particle size, i.e. in micronized size as suggested by XUE because XUE teaches the desirability for employing fine particles of zinc ammonium phosphate having less than 1 µm is that the fine inorganic solid particles are finely distributed and dispersed in the aqueous, and the resulting aqueous dispersion is stable.
With respect to the reference SALUTSKY, it is relied upon to teach that phosphate-containing fertilizer composition comprising solid forms of plant nutrients (fertilizers), e.g. mixtures of zinc potassium phosphate or zinc ammonium phosphate as fertilizer and plant nutrients to growing plants are desirable.  As such, one ordinary skilled in the art would have been motivated to utilize them to benefit plant growing plants.
With respect to the newly applied references WELLS and LEGALS, it is prima facie obvious to combine MOORE, BINDER, XUE and SALUTSKY with WELLS and LEGAL to arrive at the claimed aqueous dispersion that comprises both zinc orthophosphate (phosphate) suspended in water and water-soluble orthophosphate (phosphate) soluble in water because WELLS teaches the “aqueous” fertilizer composition can provide a complete, nutritionally balanced, readily available water-soluble plant nutrients (i.e. zinc in the form as Zn-EDTA salt, potassium phosphate and ammonium phosphate) for “rapid” nutrient uptake by the plants; SALUTSKY teaches a “solid” fertilizer composition, comprising one or more trace elements as plant nutrients (i.e. zinc in the form of solid 

Conclusion

No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616